Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 1 of 24 PageID: 371




                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
 COUNTY OF OCEAN, BOARD OF
 CHOSEN FREEHOLDERS OF THE       Hon. Freda L. Wolfson, U.S.D.J.
 COUNTY OF OCEAN,                Hon. Tonianne J. Bongiovanni,
                                 U.S.M.J.
      Plaintiffs,
                                 CONSOLIDATED CIVIL ACTION
   v.                            NO. 3:19-CV-18083-FLW-TJB

 GURBIR S. GREWAL, in his official
 capacity as Attorney General of the          CIVIL ACTION
 State of New Jersey, AND OFFICE OF
 THE ATTORNEY GENERAL OF               (ELECTRONICALLY FILED)
 THE STATE OF NEW JERSEY,
 DEPARTMENT OF LAW AND               Motion Return Date: February 3, 2020
 PUBLIC SAFETY, DIVISION OF
 CRIMINAL JUSTICE,

         Defendants,

 and

 ROBERT A. NOLAN, in his official
 capacity as Cape May County Sheriff,
 and COUNTY OF CAPE MAY,

         Plaintiffs,

    v.

 GURBIR S. GREWAL, in his official
 capacity as Attorney General of the
 State of New Jersey, and OFFICE OF
 THE STATE OF NEW JERSEY,
 DEPARTMENT OF LAW, AND
 PUBLIC SAFETY, DIVISION OF
 CRIMINAL JUSTICE,

         Defendants.
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 2 of 24 PageID: 372




    DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION
              FOR A PRELIMINARY INJUNCTION



Jeremy Feigenbaum                       GURBIR S. GREWAL
Daniel M. Vannella                      ATTORNEY GENERAL OF NEW
Michael C. Walters                      JERSEY
Assistant Attorneys General             R.J. Hughes Justice Complex
   Of Counsel and on the Brief          25 Market Street
                                        P.O. Box 116
                                        Trenton, New Jersey 08625
Bryan Edward Lucas                      Attorney for Defendants, Gurbir S.
Michael R. Sarno                        Grewal and the New Jersey Office of the
Marie Soueid                            Attorney General, Department of Law
Emily K. Wanger                         and Public Safety, Division of Criminal
Deputy Attorneys General                Justice
  On the Brief
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 3 of 24 PageID: 373




                                          TABLE OF CONTENTS

                                                                                                                          Page

PRELIMINARY STATEMENT ............................................................................... 1

STATEMENT OF FACTS AND PROCEDURAL HISTORY ................................ 3

STANDARD FOR PRELIMINARY INJUNCTION ................................................ 3

ARGUMENT ............................................................................................................. 5

         I.       PLAINTIFFS WILL NOT SUCCEED ON THE MERITS
                  ............................................................................................................... 5

         II.      PLAINTIFFS HAVE NOT ESTABLISHED THAT
                  THEY WILL SUFFER IRREPARABLE HARM ................................ 5

         III.     THE BALANCE OF EQUITIES AND THE PUBLIC
                  INTEREST FAVOR DENYING RELIEF.......................................... 14

CONCLUSION ........................................................................................................ 19




                                                               i
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 4 of 24 PageID: 374




                                    TABLE OF AUTHORITIES

Cases                                                                                                        Page

Acierno v. New Castle Cty.,
   40 F.3d 645 (3d Cir. 1994) ...........................................................................4, 6, 8
Adams v. Freedom Forge Corp.,
  204 F.3d 475 (3d Cir. 2000) ............................................................................. 3, 9
Am. Beverage Corp. v. Diageo N. Am., Inc.,
  936 F.Supp.2d 555 (W.D. Pa. 2013)..................................................................... 6

Becerra v. Sessions,
   No. 17-cv-04701, Dkt. 116-4 (N.D. Cal. Sept. 5, 2018) .................................... 12
City & Cty. of San Francisco v. Sessions,
   349 F.Supp.3d 924 (N.D. Cal. 2018) .................................................................. 15

Doris Behr 2012 Irrevocable Trust v. Johnson & Johnson,
  No. 19-8828, 2019 WL 1519026 (D.N.J. 2019) ............................................... 6, 8

GoNannies, Inc. v. GoAuPair.com, Inc.,
  464 F.Supp.2d 603 (N.D. Tex. 2006) ............................................................... 6, 8

Janus v. Am. Fed. of State, Cty., and Mun. Emps., Council 31,
   138 S. Ct. 2448 (2018) ........................................................................................ 10

Kos Pharms. Inc. v. Andrx Corp.,
  369 F.3d 700 (3d Cir. 2004) ............................................................................. 3, 4

Liberty Lincoln-Mercury, Inc. v. Ford Motor Co.,
   562 F.3d 553 (3d Cir. 2009) ................................................................................. 9

Macchione v. Coordinator Adm’r in Wash., D.C.,
  591 F. App’x 48 (3d Cir. 2014) ............................................................................ 9

Maryland v. King,
  567 U.S. 1301 (2012) (Roberts, C.J. in chambers) ............................................. 14

N.J. Hosp. Ass’n v. Waldman,
   73 F.3d 509 (3d Cir. 1995) ................................................................................... 4



                                                         ii
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 5 of 24 PageID: 375




Opticians Ass’n of Am. v. Indep. Opticians of Am.,
  920 F.2d 187 (3d Cir. 1990) ................................................................................. 4
Otsuka Pharma. Co. v. Torrent Pharma. Ltd.,
   99 F.Supp.3d 461 (D.N.J. 2015) ........................................................................... 6

P.C. Yonkers, Inc. v. Celebrations the Party & Seasonal Superstore,
   LLC,
   428 F.3d 504 (3d Cir. 2005) ................................................................................. 3
Pharmacia Corp. v. Alcon Labs.,
  201 F.Supp.2d 335 (D.N.J. 2002) ..................................................................... 6, 8

Reilly v. City of Harrisburg,
   858 F.3d 173 (3d Cir. 2017) ................................................................................. 4
S. Lake Tahoe v. Cal. Tahoe Reg’l Planning Agency,
    625 F.2d 231 (9th Cir. 1980) .............................................................................. 10

Sierra Club v. U.S. Army Corps of Eng’rs,
   No. 05-1724, 2005 WL 2090028 (D.N.J. 2005) ................................................... 8

Smith v. Obama,
  217 F. Supp. 3d 283 (D.D.C. 2016) .................................................................... 10

Truck Ctr., Inc. v. Gen’l Motors Corp.,
   847 F.2d 100 (3d Cir. 1998) ................................................................................. 3




                                                       iii
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 6 of 24 PageID: 376




                         PRELIMINARY STATEMENT

      Thirteen months after Attorney General Gurbir S. Grewal issued new rules to

govern state and local law enforcement officers’ participation in federal immigration

operations, and three months after Attorney General Grewal announced updates to

those statewide rules, Cape May County and some of its elected officials filed this

motion to preliminarily enjoin the Immigrant Trust Directive from staying in effect

while they challenge its validity. Plaintiffs did so unusually late in the lawsuit—two

months after they filed their action challenging the Immigrant Trust Directive, and

one day before Defendants were scheduled to file a motion to dismiss their complaint

(see ECF No. 9-1 at 7). And Plaintiffs’ motion is no small request: while they gloss

over this fact, every state, county, and local law enforcement agency across the state

has been complying with the Directive for almost a year, and with the limited updates

for four months. Plaintiffs thus have a high bar to clear if they are to demonstrate the

need for a judicially-mandated disruption of the statewide status quo.

      Plaintiffs cannot satisfy that burden for either or both of two reasons. First, as

explained in New Jersey’s motion to dismiss, ECF No. 14-1, these federal and state

law causes of action fail on jurisdictional grounds and on the merits. New Jersey’s

brief describes the history and application of the Immigrant Trust Directive, and it

goes on to explain why black letter principles of standing, sovereign immunity, and

federal preemption require dismissal of Plaintiffs’ claims. Rather than reiterate the


                                           1
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 7 of 24 PageID: 377




background and arguments, the State incorporates that brief by reference. Because

Plaintiffs’ claims all warrant dismissal, a fortiori Plaintiffs cannot establish that they

have a likelihood of success sufficient for a preliminary injunction.

      Second, this Court need not even consider the merits of Plaintiffs’ arguments

in order to deny this motion because the remaining factors for granting preliminary

relief all cut strongly against any such award. A preliminary injunction is typically

appropriate in order to prevent imminent harm from happening to the plaintiff while

a lawsuit progresses—in other words, to preserve the status quo because, by the end

of the case, it would be too late to undo the damage the defendant has done. But the

opposite is true in this case: Plaintiffs, not the Attorney General, are hoping to upend

the status quo. After all, the Immigrant Trust Directive took effect over ten months

ago (and was issued over three months before that), and New Jersey’s state, county,

and local law enforcement agencies have uniformly been in compliance since then.

To make matters worse, Plaintiffs’ attempts to upend settled practice also threaten

the public interest because they threaten public safety—the injunction they seek risks

irretrievably damaging the trust between New Jersey’s law enforcement officers and

the immigrant communities they serve, which is critical for ensuring that victims and

witnesses come forward to report crimes regardless of their immigration status. This

Court should thus reject the preliminary injunction that Plaintiffs now demand.




                                            2
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 8 of 24 PageID: 378




         STATEMENT OF FACTS AND PROCEDURAL HISTORY

      For this Court’s convenience, Defendants adopt by reference the Statement of

Facts and Procedural History from their Motion to Dismiss brief (ECF No. 14-1 at

4-14). For the same reason, Defendants respectfully suggest that the Court review

that brief—which contains the background and the arguments on the merits—before

reviewing this one. (Indeed, if this Court agrees that this case should be dismissed,

then it can deny this preliminary injunction motion as moot.)

              STANDARD FOR PRELIMINARY INJUNCTION

      “[T]he grant of injunctive relief,” courts have explained, “is an extraordinary

remedy which should be granted only in limited circumstances.” Truck Ctr., Inc. v.

Gen’l Motors Corp., 847 F.2d 100, 102 (3d Cir. 1998); see also, e.g., Adams v.

Freedom Forge Corp., 204 F.3d 475, 487 (3d Cir. 2000) (adding that the “dramatic

and drastic power of injunctive force may be unleashed only against conditions

generating a presently existing actual threat” (citation omitted)). To qualify for such

preliminary injunctive relief, the moving party must demonstrate:

             (1) A likelihood of success on the merits; (2) that it will
             suffer irreparable harm if the injunction is denied; (3) that
             granting preliminary relief will not result in even greater
             harm to the nonmoving party; and (4) that the public
             interest favors such relief.

Kos Pharms. Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004). The burden to

prove each element rests on the plaintiff. P.C. Yonkers, Inc. v. Celebrations the Party


                                          3
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 9 of 24 PageID: 379




& Seasonal Superstore, LLC, 428 F.3d 504, 508 (3d Cir. 2005). And this is no small

burden: the plaintiff must produce “evidence sufficient to convince the district court

that all four factors favor preliminary relief.” N.J. Hosp. Ass’n v. Waldman, 73 F.3d

509, 512 (3d Cir. 1995) (citations omitted).

       In considering these four factors, courts have explained that the first two—the

likelihood of success and irreparable harm—are “gateway factors” that the plaintiffs

must satisfy in order to obtain preliminary relief. Kos Pharms, 369 F.3d at 708; see

also, e.g., Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir. 2017). And even

if a plaintiff satisfies those first two tests, a court must still “consider[] the remaining

two factors”—the balance of the equities and the public interest—“and determine[]

in its sound discretion if all four factors, taken together, balance in favor of granting

the requested preliminary relief.” Kos Pharms, 369 F.3d at 708. Finally, this Court

must undertake this entire four-prong analysis with an eye toward maintaining the

status quo—i.e., “the last, peaceable, noncontested status of the parties.” Opticians

Ass’n of Am. v. Indep. Opticians of Am., 920 F.2d 187, 197 (3d Cir. 1990); see also,

e.g., Acierno v. New Castle Cty., 40 F.3d 645, 647 (3d Cir. 1994) (noting that “[a]

primary purpose of a preliminary injunction is maintenance of the status quo until a

decision on the merits of a case is rendered”).




                                             4
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 10 of 24 PageID: 380




                                     ARGUMENT

       I.     PLAINTIFFS WILL NOT SUCCEED ON THE MERITS.

       Plaintiffs’ failure to demonstrate a likelihood of success on the merits suffices

 to require denial of their application for a preliminary injunction. Underscoring the

 questionable nature of Plaintiffs’ late-filed request for injunctive relief, New Jersey

 has already filed its motion to dismiss Plaintiffs’ complaint. The brief in support of

 that motion explains why Plaintiffs’ federal and state claims all warrant dismissal; a

 fortiori, Plaintiffs cannot show a likelihood of success sufficient for a preliminary

 injunction. In short, Plaintiffs’ federal law claims will not succeed because counties

 cannot sue their states for alleged violations of federal constitutional law in federal

 court, and because the Immigrant Trust Directive is plainly not preempted by federal

 law. Plaintiffs’ state law claims are equally unlikely to succeed because New Jersey

 has not waived its sovereign immunity with regard to these claims. Because those

 issues prove fatal to Plaintiffs’ case, they also dispose of this motion.1

       II.    PLAINTIFFS HAVE NOT ESTABLISHED THAT THEY WILL
              SUFFER IRREPARABLE HARM.

       Plaintiffs’ motion also fails because they cannot show irreparable harm from

 ongoing compliance with the Immigrant Trust Directive while they litigate this case.


 1
   Insofar as Plaintiffs introduce any new arguments in their motion for a preliminary
 injunction, Plaintiffs are likely to raise those same arguments in their opposition to
 New Jersey’s motion to dismiss—filed on the same day as this brief—and the State
 will address them in its reply.

                                            5
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 11 of 24 PageID: 381




 That is so for two independent reasons: Plaintiffs’ delay in seeking such preliminary

 relief, and the inadequacy of their showing of injury.

       As a threshold matter, the timing of Plaintiffs’ efforts to upend the status quo

 belies their contention that they are suffering from irreparable harm. It is black letter

 law that “Plaintiffs’ delay in filing” their motion for preliminary relief “undermines

 any arguments of immediate irreparable harm.” Doris Behr 2012 Irrevocable Trust

 v. Johnson & Johnson, No. 19-8828, 2019 WL 1519026, *4 (D.N.J. 2019); see also,

 e.g., Otsuka Pharma. Co. v. Torrent Pharma. Ltd., 99 F.Supp.3d 461, 503 (D.N.J.

 2015) (describing delay as “an important factor bearing on the need for a preliminary

 injunction, particularly irreparable harm”); Pharmacia Corp. v. Alcon Labs., 201

 F.Supp.2d 335, 382 (D.N.J. 2002) (noting that a delay can “knock[] the bottom out

 of any claim of immediate and irreparable harm,” and that it is a “dispositive basis”

 for rejecting a preliminary injunction); Am. Beverage Corp. v. Diageo N. Am., Inc.,

 936 F.Supp.2d 555, 610-12 (W.D. Pa. 2013) (collecting cases). It is no surprise that

 courts look so skeptically on such motions—delays show “that there is no apparent

 urgency to the request for injunctive relief” and thus no need for courts to step in on

 a preliminary basis, GoNannies, Inc. v. GoAuPair.com, Inc., 464 F.Supp.2d 603, 609

 (N.D. Tex. 2006) (citation omitted), and delays increase the risk that the preliminary

 injunction would “fundamentally alter[] the status quo,” Acierno, 40 F.3d at 647.




                                            6
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 12 of 24 PageID: 382




       That proves fatal to Plaintiffs’ request. Two kinds of delays can undermine a

 claim of irreparable harm—delays before the filing of a lawsuit, and delays between

 the complaint and the request for preliminary relief—and both are present here. Most

 obviously, Attorney General Grewal first announced the Immigrant Trust Directive

 on November 29, 2018, and its requirements took effect on March 15, 2019. That

 Directive contained three of the four legal obligations that Plaintiffs attack in their

 motion for a preliminary injunction—namely, the limits on “(1) providing any non-

 public personally identifying information [to immigration authorities], (2) providing

 notice of a detained individual’s upcoming release from custody, [and] (3) detaining

 an individual beyond 11:59pm of his or her release date.” Plaintiffs’ Memo. of Law

 in Support of Pltfs.’ Mot. for a Prelim. Injunction (PI Br.), ECF No. 13-1 at 12-13.

 The State thus issued these requirements 10.5 months before Plaintiffs requested any

 preliminary relief. Plaintiffs offer no reason for that delay, and none is apparent.

       Delays also infect Plaintiffs’ claims regarding the Immigrant Trust Directive’s

 prohibition on “voluntarily entering into 287(g) Agreements.” Id. at 13. While this

 last requirement was issued on September 27, 2019, that is still two and a half months

 before Plaintiffs pursued preliminary relief. (And by the time of this filing, each law

 enforcement agency has been in compliance for almost four months.) It is especially

 hard to understand the lag between issuance of the revised Directive and Plaintiffs’

 request for preliminary relief because Attorney General Grewal gave Sheriff Nolan


                                            7
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 13 of 24 PageID: 383




 a week to terminate his 287(g) agreement—during which time Plaintiffs could have

 pursued this relief. Instead, it took them over 11 weeks to do so. That delay is all the

 more striking because Plaintiffs filed their suit on October 15, 2019, but provide no

 reason why they waited another two months before seeking preliminary relief.

       Delays far shorter than the ones described above have proven fatal to other

 requests for preliminary relief. See, e.g., Doris Behr 2012, 2019 WL 1519026 at *4

 (six weeks); Sierra Club v. U.S. Army Corps of Eng’rs, No. 05-1724, 2005 WL

 2090028, *18 (D.N.J. 2005) (five weeks between filing of complaint and motion for

 preliminary relief); see also Pharmacia Corp., 201 F. Supp. 2d at 383-84 & 384 n.18

 (collecting cases ranging from twelve weeks to ten months). In other words, as these

 decisions show, such delays are more than enough time to demonstrate that there is

 no real urgency to the request, and that there is an intolerably high risk a preliminary

 injunction will upend the status quo. See Acierno, 40 F.3d at 647; GoNannies, 464

 F.Supp.2d at 609. The same result is proper here. Law enforcement officers across

 the state have been complying with the Immigrant Trust Directive for nearly a year,

 and there is no reason to upset that settled practice.

       Separate and apart from the timing, Plaintiffs’ brief fails to advance the sorts

 of injuries necessary to establish irreparable harm. The Third Circuit has “repeatedly

 insisted” that courts should not award preliminary relief “unless the moving party

 shows that it specifically and personally risks” harm while the case remains pending.


                                            8
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 14 of 24 PageID: 384




 Liberty Lincoln-Mercury, Inc. v. Ford Motor Co., 562 F.3d 553, 557 (3d Cir. 2009)

 (citing Adams, 204 F.3d at 487). That harm, of course, “must be actual and imminent,

 not merely speculative,” Macchione v. Coordinator Adm’r in Wash., D.C., 591 F.

 App’x 48, 49 (3d Cir. 2014), and must be based on facts “at a hearing, or … through

 affidavits, deposition testimony, or other documents, about the particular situations

 of the moving parties.” Adams, 204 F.3d at 487. Plaintiffs assert three harms: that

 (1) a constitutional violation is ipso facto an irreparable injury; (2) Sheriff Nolan “is

 being forced to choose between violating his oath of office [to uphold federal law]

 by abiding by the Directive or refusing to comply with a directive imposed by the

 [state] Attorney General”; and (3) the Immigrant Trust Directive “puts the safety of

 Cape May County’s residents and visitors at risk by eviscerating [its sheriff’s] ability

 to communicate, cooperate and share information” with immigration authorities. PI

 Br. at 20-22. None of those harms meet the legal requirements.

       Plaintiffs’ first two asserted irreparable harms fail for similar reasons. As the

 State explained in its motion to dismiss—which, as noted above, is incorporated here

 by reference—the Directive does not violate federal law, and therefore there can be

 no irreparable harm. See ECF No. 14-1 at 21-38. But even if the Immigration and

 Nationality Act does somehow preempt the Directive without running afoul of the

 Tenth Amendment, the Sherriff’s claim that the Directive requires him to violate his

 oath of office still comes up short. After all, everyone agrees that Sheriff Nolan


                                            9
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 15 of 24 PageID: 385




 himself is free to decline to participate in the 287(g) program or decline to share

 information with immigration authorities; that is a key tenet of Tenth Amendment

 jurisprudence. The only question is whether New Jersey’s chief law enforcement

 officer can instruct him to decline. Simply put, even if the Directive is preempted

 (and it is not), the Sheriff himself is not violating federal law.2 In any event, a number

 of courts have held that violations of an oath of office are not even sufficient to

 establish an official’s standing, let alone to show any irreparable harm. See, e.g., S.

 Lake Tahoe v. Cal. Tahoe Reg’l Planning Agency, 625 F.2d 231, 237 (9th Cir. 1980)

 (holding that “councilmembers’ desire not to violate their oaths of office does not

 confer standing”); Smith v. Obama, 217 F. Supp. 3d, 283, 291 (D.D.C. 2016) (same

 for military officers). All the more so here, where Plaintiffs fail to provide any

 detail—including in Sheriff Nolan’s own declaration—regarding how the Sheriff

 would be violating his oath.




 2
   Plaintiffs are relying on a logical fallacy. Plaintiffs reason that Sheriff Nolan cannot
 follow the Immigrant Trust Directive without violating his oath of office because his
 oath requires the Sheriff to “support and uphold the United States Constitution” and
 he “believes the Directive to be unconstitutional.” PI Br. 22. Although superficially
 appealing, this argument is not sound: a law can be unconstitutional, but it can still
 be constitutional for someone to follow it. Take, for example, laws requiring public
 employees to pay union dues. While the Supreme Court held that such state laws are
 unconstitutional, see Janus v. Am. Fed. of State, Cty., and Mun. Emps., Council 31,
 138 S. Ct. 2448 (2018), it is still perfectly constitutional for an employee herself to
 pay union dues. So too here: Sheriff Nolan would be within his rights under federal
 law to decline to participate in the 287(g) program.

                                            10
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 16 of 24 PageID: 386




       Plaintiffs’ final claim—that irreparable damage to public safety results from

 continued compliance with the Immigrant Trust Directive—fares no better. Plaintiffs

 contend that the Directive’s limits on information sharing with federal immigration

 authorities and prohibition on 287(g) agreements will put county residents or visitors

 at risk because it allows violent and undocumented inmates to return to the streets.

 See PI Br. 27; see also id. (baldly asserting that, under the Directive, “criminals will

 be released into Cape May County to commit other crimes”). Plaintiffs are mistaken.

 As Attorney General Grewal noted in a letter accompanying his September revisions

 to the Immigrant Trust Directive, the Directive “authorize[s] law enforcement (i.e.,

 correctional authorities) to notify [ICE] about individuals in their custody who have

 been charged with or convicted of a range of violent or serious offenses—such as

 murder and sexual assault—and to transfer custody of such individuals to ICE when

 federal agents pick them up as described in the Directive.” ECF No. 14-6 at 1; see

 also Declaration of Mercer County Prosecutor Angelo J. Onofri (Onofri Decl.) ¶ 8

 (same). The Directive authorizes law enforcement to notify ICE of the release date

 of any inmate who “in the past five years, has been convicted of an indictable crime.”

 ECF No. 14-5 at 5. The Directive also states that law enforcement may notify ICE

 of the release date for anyone who was charged with or has ever been convicted of

 a range of significant offenses—including any first- or second-degree crime,

 domestic violence assault, or other enumerated violent or serious crime. Id.


                                           11
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 17 of 24 PageID: 387




       The truth is, available evidence disproves any claim that the Immigrant Trust

 Directive undermines public safety. As of March 2019, every state, county, and local

 law enforcement agency was complying with the Directive’s rules on information

 sharing with ICE. As New Jersey’s officers attest—including police chiefs and

 county prosecutors—the Directive has enhanced public safety, rather than

 undermined it. See, e.g., Declaration of Bridgeton Police Chief Michael A. Gaimari,

 Sr. (Gaimari Decl.) ¶ 11; Onofri Decl. ¶ 7. Further, even before the Directive, only

 3 out of 550 law enforcement agencies in New Jersey maintained voluntary 287(g)

 agreements with ICE, and fewer than 90 law enforcement agencies in the entire

 country have them today. See USCIS, “Delegation of Immigration Authority Section

 287(g) Immigration and Nationality Act,” available at https://www.ice.gov/287g.

 Plaintiffs offer no evidence that any of these other jurisdictions (especially the other

 counties in New Jersey) are any less safe, and in fact, the available evidence from

 other states confirms that policies like the Immigrant Trust Directive enhance public

 safety. See, e.g., Becerra v. Sessions, No. 17-cv-04701, Dkt. 116-4 at 13-14 (N.D.

 Cal. Sept. 5, 2018) (Declaration of Tom Wong) (Ex. A) (reviewing academic studies

 and finding “no clear evidence to suggest that … crime is lower when local law

 enforcement officials are doing the work of federal immigration enforcement”).3 In


 3
  This is confirmed by multiple other national studies, including ones involving state
 policies with even stricter limits on state and local law enforcement cooperation with
 ICE than the Immigrant Trust Directive. See Part III, infra (collecting studies).

                                           12
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 18 of 24 PageID: 388




 other words, Plaintiffs’ speculative assertions about the harms to public safety have

 no basis in fact or in evidence presented to this Court.

       Plaintiffs’ public safety claims are especially overblown given the history of

 their own prior 287(g) agreement. Although it is true that Sheriff Nolan turned over

 some criminals to ICE pursuant to that agreement, “most offenders who have been

 turned over to ICE in New Jersey pursuant to a 287(g) agreement—and, indeed, all

 of the most serious offenders—could have been referred to ICE under the plain terms

 of the Directive” described above. ECF No. 14-6 at 3. Nor is that specific to Cape

 May County; despite Plaintiffs’ suggestion to the contrary, county jails continue to

 share information with ICE regarding dangerous and serious offenders, as outlined

 in the Directive. There is thus “no reason that New Jersey law enforcement agencies

 would ever have to release an individual who committed a violent or serious offense

 back into the community rather than into federal custody.” ECF No. 14-6 at 1. It is

 incumbent on Plaintiffs to show otherwise, a burden they have not even tried to meet.

       Absent any real injury, and given the long delays in this case, this Court should

 dismiss Plaintiffs’ motion for preliminary relief for lack of irreparable harm.




                                           13
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 19 of 24 PageID: 389




       III.   THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST
              FAVOR DENYING RELIEF.

       Even if this Court concludes that Plaintiffs have a sufficiently high likelihood

 of success and are experiencing irreparable harm, the remaining factors strongly cut

 in favor of maintaining the status quo and thus denying the requested relief. In stark

 contrast to Plaintiffs’ inability to demonstrate irreparable harm, the State would be

 significantly and irreparably impacted by an injunction preventing it from continuing

 to enforce the Immigrant Trust Directive during this lawsuit. As a general matter, of

 course, a State suffers such a harm anytime it is enjoined by the court from enforcing

 one of its enacted policies. Maryland v. King, 567 U.S. 1301, 1301 (2012) (Roberts,

 C.J. in chambers). But here, the “ongoing and concrete harm to [New Jersey’s] law

 enforcement and public safety interests” of an injunction would be particularly acute,

 id., and so the public interest considerations are even more powerful than usual.

       At bottom, the Immigrant Trust Directive promotes public safety, and so any

 injunction that prevents it from remaining in effect undermines safety. The Directive

 starts from a basic premise: “[i]t is well-established … that individuals are less likely

 to report a crime if they fear that the responding officer will turn them over to

 immigration authorities.” ECF No. 14-5 at 1. That is not speculative; a significant

 body of academic research and law enforcement reporting confirms that fears of ICE

 referrals lead immigrants to avoid interacting with law enforcement even when have

 been the victims of or witnesses to a crime. See, e.g., Onofri Decl. ¶ 9 (confirming

                                            14
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 20 of 24 PageID: 390




 “individuals are less likely to report information concerning a crime if they fear that

 the responding officer will turn them over to immigration authorities.”); Testimony

 of Tom Manger, Police Chief, Montgomery Cty., Md., and President, Major Cities

 Chiefs Ass’n (July 21, 2015) (Ex. B) (“Cooperation is not forthcoming from persons

 who see their police as immigration agents.”); Wong, supra, at 13-14 (Ex. A) (noting

 “research that shows that undocumented women who are victims of violent crimes

 and undocumented women who are victims of sexual assault or domestic violence

 are less likely to report crimes if law enforcement officials are also doing the work

 of federal immigration enforcement”).4




 4
   Other studies and news articles have repeatedly described the same trend. See, e.g.,
 City & Cty. of San Francisco v. Sessions, 349 F.Supp.3d 924, 951 (N.D. Cal. 2018)
 (noting that, in “one study, the fear of police inquiring into immigration status results
 in a lower likelihood that Latinos will report being a victim or witnessing crimes by
 44 percent, undocumented immigrants by 70 percent, and even U.S.-born Latinos by
 28 percent”) (citing, e.g., Nik Theodore, Insecure Communities: Latino Perceptions
 of Police Involvement in Immigration Enforcement 6 (2013) (Ex. E)); Wong, supra,
 at 13 (Ex. A) (finding that if “local law enforcement officials ‘were working together
 with ICE’ to do the work of federal immigration enforcement, 60.8 percent of
 undocumented immigrants are less likely to report a crime they witnessed to police
 (p < .001) and 42.9 percent are less likely to report being a victim of a crime to police
 (p < .001)”); Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear:
 Deportation, N.Y. Times, Apr. 30, 2017 (Ex. F) (“Law enforcement officials in
 several large cities, including Los Angeles, Houston and Denver, say the most
 dangerous fallout of changes in policy and of harsh statements on immigration is
 that fewer immigrants are willing to go to the police.”). The State has included even
 more studies, law enforcement accounts, and articles at Exhibits G-R.


                                            15
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 21 of 24 PageID: 391




       That fear has devastating consequences for public safety. If immigrants refuse

 to come forward as victims or witnesses, it grows “more difficult for officers to solve

 crimes and bring suspects to justice, putting all New Jerseyans at risk.” ECF No. 14-

 5 at 1; see also, e.g., Major Cities Chiefs Ass’n, Immigration Position (Oct. 2011)

 (Ex. C) (noting “trust and cooperation with immigrant communities … are essential

 elements of community oriented policing”); Gaimari Decl. ¶ 5 (adding “that access

 to information, including information from members of the public, is fundamental

 to solving crime”); Manger, supra, at 2 (Ex. B) (“We fail if the public fears their

 police and will not come forward when we need them. Whether we seek to stop child

 predators, drug dealers, rapists or robbers—we need the full cooperation of victims

 and witness.”); Insecure Communities, supra, at 18 (“[G]reater involvement of

 police in immigration enforcement has significantly heightened the fears many

 Latinos have of the police ... exacerbating their mistrust of law enforcement

 authorities … [which] has led to a reduction in public safety.”). Troubling anecdotes

 back up these reports. See, e.g., Heidi Glenn, Fear of Deportation Spurs 4 Women

 to Drop Domestic Abuse Cases in Denver, NPR (Mar. 21, 2017) (Ex. D) (describing

 four victims of assault in Denver refusing to proceed with pending cases for fear of

 being deported, which forced local prosecutors to drop the domestic abuse charges).

       By drawing a clear line between state and local law enforcement officers and

 federal immigration authorities, New Jersey’s Immigrant Trust Directive effectively


                                           16
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 22 of 24 PageID: 392




 builds trust with the State’s large and diverse communities, assures immigrants that

 they can report crimes to law enforcement officers without fear of deportation, and

 thus helps law enforcement officers do the hard work of enforcing criminal laws and

 keeping the public safe. See, e.g., Gaimari Decl. ¶ 14 (explaining that “victims and

 witnesses [have] become more forthcoming with information, provide more accurate

 descriptions of suspects, and make themselves more available to participate in photo

 spreads, line-ups, and investigations”); Onofri Decl. ¶¶ 14-15 (observing “an

 increase in community cooperation with the criminal justice system” based on the

 Directive, in part based on the increased numbers of “U-Visa applications”

 submitted in Mercer County for the “undocumented immigrant victims of crimes

 who suffered substantial mental or physical abuse while in the United States and

 who are willing to assist law enforcement and government officials in the

 investigation of the corresponding crime”); Wong, supra, at 13 (Ex. A) (survey

 confirming that if a clear line is drawn between local law enforcement and federal

 immigration enforcement, “71.8 percent [of undocumented immigrants] are more

 likely to report a crime they witnessed to police (p < .001) and 70.8 percent are more

 likely to report being a victim of a crime to police (p < .001)”). It is thus no surprise

 that the data shows “[c]rime is statistically significantly lower” in jurisdictions that




                                            17
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 23 of 24 PageID: 393




 restrict law enforcement engagement with ICE than in those where the two are

 entangled. Wong, supra, at 5 (Ex. A).5

       An injunction would throw this regime into doubt, and would undermine the

 trust that law enforcement officers have worked so hard to build. After many months

 of publicizing the Immigrant Trust Directive in the affected communities, state and

 local law enforcement officers would suddenly be sharing their personal information

 with federal civil immigration authorities once more. Not only will that make it much

 harder for law enforcement officers to convince immigrant witnesses and victims to

 come forward during the pendency of this suit, but the effects of an injunction would

 potentially be irreversible, even if New Jersey ultimately prevails. See e.g., Gaimari

 Decl. ¶ 16 (“[U]ndermining the Directive at this stage would undo several years’

 worth of efforts my Department invested into building and maintaining trust within

 the community.”); Onofri Decl. ¶ 16 (“[S]triking down the Directive would have a

 destructive effect on the good will that my office and law enforcement agencies

 across the State have taken great effort to instill [and] suppress the quantity and

 quality of information about crimes that my office, and other local law enforcement

 agencies, receive from our communities.”). Indeed, after ten months in which state



 5
   Against all this, Plaintiffs have nothing to say; their discussion of the public interest
 simply reiterates their view that the Immigrant Trust Directive is unlawful, and says
 (without any evidentiary support) that “Defendants will suffer no injury” from the
 termination of the Directive. PI Br. at 23.

                                             18
Case 3:19-cv-18083-FLW-TJB Document 22 Filed 01/21/20 Page 24 of 24 PageID: 394




 and local law enforcement officials told the public that they have nothing to fear in

 law enforcement interactions—unless they commit crimes in the state—the officials

 would be going back on their word as a result of an injunction. It would be hard, to

 say the least, to rebuild that trust in the future. The equities and the public interest

 thus militate against granting Plaintiffs’ preliminary relief application.

                                    CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Preliminary Injunctive Relief

 should be denied.

                                         Respectfully submitted,

                                         GURBIR S. GREWAL
                                         ATTORNEY GENERAL OF NEW JERSEY



                                  By:    /s/ Daniel M. Vannella
                                         Daniel M. Vannella
                                         Assistant Attorney General (015922007)




                                           19
